EXHIBIT 10.115

CORTEX PHARMACEUTICALS, INC.

AMENDMENT NO. 2 TO 2006 STOCK INCENTIVE PLAN

This Amendment No. 2 to the 2006 Stock Incentive Plan (the “Plan”) of Cortex
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), is made effective
as of June 5, 2009.

WHEREAS, the Plan was established and adopted effective March 30, 2006;

WHEREAS, the Company previously amended the Plan effective as of May 9, 2007
(“Amendment No. 1”);

WHEREAS, pursuant to Section 12.1 of the Plan, on February 23, 2009, the Board
of Directors approved an increase in the number of shares authorized for
issuance under the Plan by 3,000,000 shares to 7,363,799 shares; and

WHEREAS, at the Company’s 2009 Annual Meeting of Stockholders held on June 5,
2009, the Company’s stockholders approved the increase in the authorized number
of shares issuable under the Plan by 3,000,000 shares to 7,363,799 shares.

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby further amended as
follows:

1. Sections 4.1(a) and (b) of the Plan are hereby amended to read in their
entirety as follows:

“(a) The number of shares of Common Stock that may be issued pursuant to Awards
under the Plan shall be the sum of: (i) six million eight hundred thousand
(6,800,000) shares; plus (ii) the number of shares of Common Stock remaining
available for issuance and not subject to awards granted under the Cortex
Pharmaceuticals, Inc. 1996 Stock Incentive Plan (the “Existing Plan”) as of the
Effective Date. The foregoing limitations shall be subject to adjustment as to
the number and kind of shares pursuant to Section 4.2 hereof. In the event that
(a) all or any portion of any Option granted under the Plan can no longer under
any circumstances be exercised, or (b) any shares of Common Stock subject to an
Award Agreement are reacquired by the Company, the shares of Common Stock
allocable to the unexercised portion of such Option or the shares so reacquired
shall again be available for grant or issuance under the Plan.

As of the Effective Date, there were five hundred sixty-three thousand, seven
hundred and ninety-nine (563,799) shares of Common Stock available for issuance
under the Existing Plan. Accordingly, the maximum number of shares of Common
Stock that could be issued pursuant to Awards under the Plan is seven million
three hundred sixty-three thousand seven hundred ninety-nine (7,363,799) shares
of Common Stock, subject to adjustment as to the number and kind of shares
pursuant to Section 4.2 hereof.

(b) The maximum number of shares of Common Stock that may be issued under the
Plan as Incentive Options shall be seven million three hundred sixty-three
thousand seven hundred ninety-nine (7,363,799) shares, subject to adjustment as
to the number and kind of shares pursuant to Section 4.2 hereof.”

2. Unless otherwise amended as set forth herein, the terms and provisions of the
Plan, as amended by Amendment No. 1, shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Cortex Pharmaceuticals, Inc. has caused its duly authorized
officer to execute this amendment as of the date first set forth above.

 

CORTEX PHARMACEUTICALS, INC. By:   /s/ Maria S. Messinger  

Maria S. Messinger

Vice President, Chief Financial Officer and Corporate Secretary

 

2